       Case 4:20-cv-00841-DPM Document 9 Filed 08/04/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

ANTHONY BRIAN WILLIAMSON
ADC #109343                                                     PETITIONER

v.                     No. 4:20-cv-841-DPM-JJV

DEXTER PAYNE, Director,
Arkansas Division of Correction                               RESPONDENT

                                 ORDER
     Objections, Doc. 7, overruled. Magistrate Judge Volpe did not clearly
err or misapply the law in denying without prejudice Williamson's motion
for discovery and appointed counsel, Doc. 3 & 4.   FED.   R. CIV. P. 72(a).
     So Ordered.

                                                     v
                                  D .P. Marshall Jr.
                                  United States District Judge
